Citation Nr: 1826810	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  15-00 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a compensable disability rating for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

T. Talamantes, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1970 to February 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran testified before the undersigned Veterans Law Judge in an August 2017 Travel Board hearing.  A transcript of that hearing has been associated with the file.  


FINDING OF FACT

Throughout the period on appeal, the Veteran's bilateral hearing loss has been no worse than Level I in the right ear and Level II in the left ear.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.85, Diagnostic Code 6100 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).
Legal Criteria 

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10. 

In evaluating a disability, the Board considers the current examination reports in light of the Veteran's history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

Factual Background and Analysis 

The Veteran contends that the severity of his bilateral hearing loss warrants a compensable disability rating.  

During the August 2017 hearing, the Veteran testified that his symptoms have worsened since the VA examination he underwent in 2012.  He reported having difficulty hearing higher voices from women and children and stated he cannot hear all the words said from someone who is four to five feet away if there is ambient noise present.  His wife testified that at times she needs to face the Veteran and enunciate each word so he can understand what she is saying.  

As the Veteran reported a worsening of symptoms since the last VA examination, he was afforded another VA examination in August 2017.

In this case, the Board finds that the preponderance of the evidence weighs against assignment of a compensable disability rating for either ear.  The Board finds that the adequate audiograms of record warrant only a noncompensable evaluation for each ear. 

A June 2012VA audiological evaluation revealed the following pure tone thresholds:

HERTZ
1000
2000
3000
4000
RIGHT
25
35
55
55
LEFT
30
30
45
55

Maryland CNC Word List revealed speech recognition ability of 94 percent bilaterally.

Applying these values to Table VI, the result is Level I for the right ear and Level I for the left ear, which combines to a noncompensable rating.  See 38 C.F.R. § 4.85, Table VI, Table VII.  No exceptional patterns of hearing impairment apply.  See 38 C.F.R. § 4.86.  Additionally, the examiner is listed as an audiologist, as required for rating purposes.  See 38 C.F.R. § 4.85(a).  As such, this audiogram is adequate for VA purposes and holds probative value.  Id.  Accordingly, a compensable rating for hearing loss in either ear is not warranted based on these audiological findings.

An August 2017 VA audiological evaluation revealed the following pure tone thresholds:

HERTZ
1000
2000
3000
4000
RIGHT
20
40
50
55
LEFT
20
35
50
60

Maryland CNC Word List revealed speech recognition ability of 96 percent bilaterally.

Applying these values to Table VI, the result is Level I for the right ear and Level II for the left ear, which combines to a noncompensable rating.  No exceptional patterns of hearing impairment apply.  Additionally, the examiner is listed as an audiologist, as required for rating purposes.  See 38 C.F.R. § 4.85(a).  As such, this audiogram is adequate for VA purposes and holds probative value.  Id.  Accordingly, a compensable rating for hearing loss in either ear is not warranted based on these audiological findings.

The Board has considered the Veteran's lay statements, in which he contends that his hearing is worse than his current rating.  Although the Board is sympathetic to his reports of how his hearing loss impacts his life, a rating a hearing loss disability involves the mechanical application of rating criteria to the results of specified audiometric studies.  

Here, the most probative evidence of record indicates that the Veteran's bilateral ear hearing loss does not rise to the level of a compensable rating.  See 38 C.F.R. § 4.85.  Further, the benefit of the doubt rule does not apply because the evidence is not in equipoise.  See 38 C.F.R. § 3.102.  As such, a compensable rating is not warranted and the claim must be denied.

ORDER

Entitlement to a compensable rating for bilateral hearing loss is denied.




____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


